— In an action for divorce and ancillary relief, the defen*657dant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Rigler, J.), dated January 12, 1990, as, upon incorporating the provisions of an order of the same court (Corso, J.H.O.), also dated January 12, 1990, issued after a trial on the financial claims of the parties, (1) awarded the wife the sum of $81,912 as a distributive award of the marital property, (2) ordered the husband to pay $150 per week to the wife as maintenance, (3) awarded the wife the sum of $3,250 as retroactive maintenance, and (4) ordered the husband to furnish a policy of life insurance on his life in the sum of $50,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs, for reasons stated by Corso, J.H.O., in his memorandum decision dated November 9, 1989. Thompson, J. P., Sullivan, Harwood and Balletta, JJ., concur.